By the Court.
Ingraham, First J.
This action was for damages, on account of a child of the plaintiff having been bitten by a dog, kept by the defendant in his bed room.
Upon the trial, admissions of the defendant’s wife as to the occurrence and the character of the dog, were proven by the plaintiff, under objection. Those admissions were as to the mode in which the injury occurred, and as to the character of the dog.
This evidence was improper. The admissions of a wife are not evidence against her husband. Even if she were his agent, her admissions, after the agency was over, of what had taken place, could not be received in evidence; but in this case she was not his agent, and her declarations as to the character of the dog, as well as to the cause of the biting, were improperly received.
It is said, the same facts were proved by others. Such was the case as to the character of the dog, but not as to the mode in which the injury occurred, or as to the share her children had in causing the occurrence.
It may well be doubted, also, whether the defendant was hable at all under the circumstances. The defendant had the dog chained iu his bed room. It was known to the plaintiff that the dog was kept there, and with such knowledge he suffered his child, of the age of three years, to go where the dog was, unattended by any one. A man has a right to keep a dog or any other animal, provided he is kept under restraint, so that persons pursuing their ordinary or lawful avocations, *65are not exposed to danger. As well might it_be said, that the keepers^ of wild animals for exhibition were liable, if a spectator went near the cage and was bitten, as that .the defendant is liable under the circumstances proved here. The rale is, not that a man may not keep a dog that is disposed to bite, but that if he docs keep one, he must keep him. confined, so that strangers may not be injured by him.
It is, however, not necessary to discuss this branch of the case further. /
The admissions of the wife were improperly received, and I am not prepared to say, that without that evidence, the plaintiff’s case was properly made out.
Judgment reversed.